TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00566-CR




Marie Louise Ouellette, Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 06-7243-3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING


 
O R D E R
PER CURIAM

                        The mandate in this cause issued by this Court on November 19, 2010, is hereby
withdrawn.
                        It is ordered December 3, 2010.
 
Before Chief Justice Jones, Justices Puryear and Pemberton
Do Not Publish